DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2021 has been entered.
 
Response to Amendment
The Amendment filed on 01/25/2020 has been entered. Claims 15, 17-20, 22 and 24-28 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 15, 17-20, 22, and 24-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al (US 2008/0079356) (Park) in view of Stoessel et al (US 2010/0187505) (Stoessel).

In reference to claim 15 and  22, Park teaches an organic electronic device comprising a cathode, an anode and an emitting layer (Park [0008], Fig 1) comprising a compound of formula 1 as a host in combination with another host material and a dopant (Park [0094]-[0095]) wherein the dopant is a blue fluorescent dopant (Park [0082]) (reads on D), wherein the compound of formula 1 is a 


    PNG
    media_image1.png
    265
    530
    media_image1.png
    Greyscale


Given that Park discloses the device that encompasses the presently claimed device, including wherein the device comprises a compound of formula 30, an additional host and a blue fluorescent dopant, which is both disclosed by Park and encompassed within the scope of the present claims and thereby arrive at the claimed invention. Each of the taught device configurations would be expected to give rise to functionally equivalent devices.

Park does not expressly teach that the additional host material is a material of formula II-1 as instantly claimed. 

With respect to the difference, Stoessel teaches in analogous art a compound (6) as shown below for use as a host material for blue fluorescent dopants (Stoessel [0067]). Stoessel further teaches that the use of this material in a device increases efficiency and lifetime of devices (Stoessel [0006]).

    PNG
    media_image2.png
    180
    428
    media_image2.png
    Greyscale

In light of the motivation of using the compound (6) as described above, it would therefore have been obvious to one of ordinary skill in the art at the time of the invention to use the compound as a host material for the blue fluorescent device as described by Stoessel in order to improve device efficiency and lifetime and thereby arrive at the claimed invention. 


For Claim 15: D3 reads on a matrix M1 of formula (I-6) wherein each group Z is CH, two of the three groups i are 1, Ar1 is phenyl, Ar3 is anthracene substituted by R1 the R1 is an aromatic ring system having 27 aromatic ring carbons; compound (6) reads on a material of formula (II-1) wherein Ar4 is phenyl, the blue fluorescent dopant reads on D.  
For Claim 22: Reads on wherein Ar1 comprises 6 aromatic ring atoms.

In reference to Claim 17, Park in view of Stoessel teaches the device as described above for claim 15 that emits blue light. Blue light has a wavelength of ~450-490 nm.

In reference to Claim 18, Park in view of Stoessel teaches the device as described above for claim 15 and further that it comprises a hole transport layer including n-phenylcarbazole (Park [0090]- [0091]).  

Given that Park in view of Stoessel discloses the device that encompasses the presently claimed device, including wherein the device comprises a hole transport material in a hole transport layer, 

In reference to Claim 19, Park in view of Stoessel teaches the device as described above for claim 15 and further teaches wherein the dopant(s) are included between at a proportion between 0.01 and 15% by weight (Park [0095]). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In reference to claim 20, Park in view of Stoessel teaches the device as described above for claim 19. Stoessel teaches that the compound (6) host material is included at 80% to 99.5%. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In reference to claim 24, Park in view of Stoessel teaches the device as described above for claim 15 and further teaches that the device is used in various electronic devices including organic field-effect transistors (O-FETs), organic thin-film transistors (O-TFTs), organic light-emitting transistors (O-LETs), organic integrated circuits (O--ICs), organic solar cells (O--SCs), organic field-

In reference to claim 25, Park in view of Stoessel teaches the device as described above for claim 15 and further teaches that the emitting layer can be produced from solution (Park [0097]). It would have been obvious to use any taught method of layer formation taught by Park in view of Stoessel. 

In reference to claim 26, Park in view of Stoessel teaches the device as described above for claim 15 and teaches that they are used in display devices (Park [0010]). It would have been obvious to have used the device as a display as taught by Park in view of Stoessel. 

In reference to claim 27-28, Park in view of Stoessel teaches the device prepared as described above for claim 25 through a solution method that inherently requires the formation of a ‘formulation’ as claimed with the requirement only of the selection of a solvent as an organic solvent. Given the highly hydrocarbon structures of the materials, the ordinarily skilled artisan would recognize an organic solvent as an obvious choice for such a method. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786